COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  ROSA MARIA ARZATE,                                               No. 08-18-00018-CV
                                                   §
                          Appellant,                                    Appeal from
                                                   §
  v.                                                                243rd District Court
                                                   §
  MATTHEW MANUEL ANDUJO AND                                      of El Paso County, Texas
  JUAN MIGUEL TORRES,                              §
                                                                  (TC # 2017DCV0567)
                          Appellees.               §


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellees all costs of this appeal, for which let execution issue, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2019.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.